Citation Nr: 0711131	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-12 539	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include as secondary to 
service-connected disabilities.

2.  Entitlement to restoration of service connection for 
residuals of sternum and left ribs fractures.

3.  Entitlement to restoration of service connection for 
residuals of septoplasty for deviated nasal septum and 
sinusitis.

4.  Entitlement to a rating in excess of 30 percent for left 
knee disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who had active duty service 
recognized as honorable from August 1986 to December 1992.  
He also had service from December 1992 to October 1996 which 
was ultimately determined to be dishonorable.  The character 
of discharge determination is not an issue on appeal.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Seattle RO 
that denied a rating in excess of 30 percent for a left knee 
disability and denied TDIU; a July 2004 rating decision that 
denied service connection for a psychiatric disorder; and a 
September 2004 rating decision that severed service 
connection for residuals of sternum and left ribs fractures 
and for septoplasty residual deviated septum and sinusitis.  
The veteran requested a personal hearing before a Decision 
Review Officer; his September 2005 substantive appeal 
withdrew this request.  Although he initiated appeals of July 
2004 rating decision denials of several other claims, he did 
not perfect an appeal in those matters.  Consequently, they 
are not before the Board.

The matter of entitlement to TDIU is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington D.C.  
VA will notify the veteran if any action on his part is 
required.  


FINDINGS OF FACT

1.  The character of the veteran's service prior to December 
23, 1992 was honorable; the character of his service from 
December 23, 1992 was dishonorable, based on discharge by 
sentence of a general court-martial .  

2.  A psychiatric/cognitive disorder was not manifested in 
service, and there is no competent evidence that any current 
such disorder is related to the veteran's honorable period of 
service or to his service-connected disabilities.

3.  A July 1999 rating decision granted service connection 
for deviated nasal septum and sinusitis.  

4.  The veteran's nasal septoplasty took place in February 
1993; sinusitis was noted during service prior to December 
23, 1992; deviated nasal septum was not noted prior to 
December 23, 1992, and there is no competent evidence that 
relates the deviated nasal septum to an event, injury, or 
disease during service prior to December 23, 1992'

5.  The July 1999 rating decision also granted service 
connection for residuals, fractured sternum and left ribs.

6.  An injury to the left ribs or sternum was not noted 
during the veteran's service prior to December 23, 1992, but 
sternum and right ribs related complaints were noted during 
service after that date; there is no competent evidence that 
relates residuals of a fractured sternum and left ribs to a 
disease, injury or event during the veteran's service prior 
to December 23, 1992.

7. The veteran's left knee disability is manifested by 
limitation of flexion to no less than 85 degrees, limitation 
of extension to no more than 10 degrees, and no more than 
moderate instability; ankylosis is not shown.


CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006). 

2.  Severance of service connection for residuals of 
septoplasty for a deviated nasal septum was proper, and 
restoration of service connection for such disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5303, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 105 (d), 3.303 (2006).

3.  Severance of service connection for sinusitis was not 
proper, and restoration of service connection for sinusitis 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5303, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105 (d), 3.303 (2006).

4.  Severance of service connection for residuals of sternum 
and left ribs fractures was proper, and restoration of 
service connection for such disability is not warranted.  
38 U.S.C.A. § 1110, 1131, 5303, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.105(d), 3.303 (2006). 

5.  A rating in excess of 30 percent is not warranted for the 
veteran's service connected left knee disability.  8 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.25, 4.71, Diagnostic Codes (Codes) 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

November 2001, March 2002, May 2003, July 2003, February 
2004, June 2004, March 2005, May 2005, and March 2006 letters 
informed the veteran of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf, and he was advised to 
submit relevant evidence in his possession.  He was advised 
of the criteria for rating disability and establishing 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).  February 2003 and July 2005 
statements of the case (SOCs) and October 2005 and October 
2006 supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and also notified the veteran of what 
the evidence showed, of the governing legal criteria, and the 
bases for the denials of the claims.  While complete notice 
was not provided prior to the initial adjudication of the 
claims, the veteran has received all critical notice, and has 
had ample opportunity to respond and/or supplement the record 
after notice was given.  The claims were thereafter 
readjudicated (see October 2006 SSOC), and he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran.   A VA 
examination was provided for the veteran's left knee 
disability.  As there is no evidence of a 
psychiatric/cognitive disorder in service or suggesting a 
link between such disability and service or a service-
connected disability, a VA examination to secure a nexus 
opinion in these matters is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).   
VA's duty to assist is met.  
II. Service Connection

Factual Background

No complaints, findings, or diagnosis pertaining to a 
psychiatric/cognitive disorder are noted in the medical 
records from the veteran's service prior to December 23, 
1992.  In October 1990, he sought emergency treatment and 
reported that he had been hit in the head with a baseball bat 
two days earlier.  He reported that he was kept overnight in 
a German hospital and had suffered loss of consciousness.  X-
rays of the skull were normal and there were no abnormal 
neurological findings.  

April 1998 to November 1998 private treatment records from A. 
H., M.D., include an April 1998 record noting the veteran's 
report of a stressful job and related problems.  The 
assessment was major depression.  

December 1999 private medical records show that the veteran 
was involved in a severe car accident resulting in loss of 
consciousness.  He was hospitalized for approximately three 
weeks and was discharged with diagnoses that included 
traumatic brain injury with diffuse axonal shear injury.

A June 2002 VA treatment record shows that the veteran 
complained of irritability, depression, and anxiety.  He 
possibly had some associated symptoms of difficulty finding 
words and difficulty understanding.  In January 2003, he 
admitted to being depressed and anxious and reported having 
many family problems including being investigated for child 
abuse.  A psychiatric record indicates that the veteran 
reported that he had depression as a result of his headaches 
and other problems that stemmed from his headaches (i.e., 
problems in school and with family).  The assessment was rule 
out depression.

During a March 2003 VA mental health assessment, the veteran 
reported feeling overwhelmed by the stressors in his life.  
He felt like he was a failure with his family and worried 
about how he treated them.  He was having difficulty in 
school and felt overwhelmed by his course load.  The 
diagnoses were depressive disorder, major depression, rule 
out bipolar disorder, and rule out domestic violence.  An 
April 2003 mental health progress note indicates that the 
veteran reported that his main problems were anxiety and 
depression.  He listed a number of life stressors 
contributing to his anxiety.

An August 2003 statement from the veteran's wife indicates 
that she has known him since August 1992 and that she 
witnessed the stress that military life had on him including 
being wrongly convicted of drug changes in service that were 
later overturned.  She recalled that he had mood swings and 
was always depressed.

An August 2003 SSA medical evaluation notes the veteran's 
history of being hit in the head with a baseball bat in 
service and of a severe head injury in a 1999 car accident.  
The veteran reported that he would usually forget what he was 
doing.  The physician commented that the veteran sustained a 
significant neurological injury from his head injury with 
resultant deficits in memory and executive functioning.  The 
diagnoses were dementia secondary to head injury with 
behavior disturbance, recurrent major depression without 
psychotic features, and alcohol abuse in full remission.

An October 2003 VA medical record reflects a diagnosis of 
mood disorder due to general medical condition.

On November 2003 VA examination, the veteran reported that he 
was not in good health and could not remember things.  He did 
not know the correct date, his birth date, where he attended 
school, or when he entered the Army.  He provided the 
examiner little information.  His wife reported that he had 
been in a coma for a month after a motor vehicle accident and 
had suffered a left brain injury.  The psychiatrist indicated 
that the veteran appeared to have some cognitive deficit and 
was found to have a mood disorder due to his medical 
condition.  The diagnoses were mood disorder due to general 
medical condition and cognitive disorder NOS.

On January 2005 private psychological assessment, the 
psychologist reviewed the veteran's VA treatment records, a 
November 2003 VA examination report, and a July 2004 rating 
decision.  The veteran asserted that his main problem was not 
physical.  He stated that his main problem was depression, 
and that he had a history of perfect health but that his body 
was "tore down in the military".  He reported that he had 
been imprisoned in the military and that the conviction was 
later overturned; he also reported that he had experienced 
cognitive changes ever since he was hit in the head with a 
baseball bat in service.  He indicated that he had a motor 
vehicle accident in 1999 that involved alcohol.  He reported 
onset of depressive symptoms in service after his girlfriend 
left him.  The diagnoses included marked depressive disorder 
NOS, history of cognitive disorder NOS.  The psychologist 
commented that he was unable to delineate the relative 
contribution of past difficulties to his present depressive 
symptoms.  He added that the veteran detailed a plethora of 
negative life stressors including family deaths, frequent 
childhood relocations, divorce, physical stressors, closed 
head injuries, past alcohol and drug abuse, current family 
stressors, and incarceration that hopelessly entangled 
determinations of etiology.  He indicated that much of the 
veteran's present difficulty appeared to stem from the sense 
of injustice he felt relative to past incarceration and 
subsequent reversal of his imprisonment.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice- connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

While postservice medical records contain diagnoses of major 
depression, depressive disorder, mood disorder, dementia, and 
cognitive disorder, the first evidence of treatment or 
diagnosis of a psychiatric disorder was in 1998 and a 
cognitive disorder was diagnosed in 2003.  Consequently, 
service connection for a psychiatric disability on the basis 
that it became manifest during qualifying service, and 
persisted, or on a presumptive basis for any psychosis as a 
chronic disease under 38 U.S.C.A. § 1112, is not warranted.  

The veteran may still establish service connection for his 
psychiatric/cognitive disability by competent evidence that 
relates the disability to qualifying service or to a service 
connected disability.  In that regard, it is noteworthy 
initially that there was a lengthy time period between 
service and the earliest medical documentation of complaints 
or findings; this, of itself, is a factor against a 
determination that a disability might be service related.  
Furthermore, there is also no competent (medical) evidence 
that links any psychiatric or cognitive disorder to the 
veteran's service or his service-connected disabilities.  The 
veteran's dementia has been linked to the head trauma he 
suffered postservice, and not to the trauma he sustained 
during his qualifying service (in Germany in 1990); although 
he reported loss of consciousness with the 1990 incident, no 
related problems were noted when he was seen in follow-up.  
Notably, while the private psychologist who evaluated the 
veteran in January 2005 indicated that much of his present 
difficulty appeared to stem from events in service (i.e., 
wrongful conviction, incarceration, and reversal), he did not 
elaborate what was meant by "present difficulty".  That 
term of itself is not a medical diagnosis (and therefore not 
a service-connectable disability entity).  That psychologist 
also indicated that he could not determine the contribution 
that the veteran's past problems (in service?) had on his 
current depressive symptoms, and the evaluation report is not 
supportive of the veteran's claim.  

Because he is a layperson untrained in determining medical 
etiology, the veteran's own belief that he has a psychiatric 
or cognitive disorder related to service or to his service-
connected disabilities is not competent evidence,.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against this claim; 
accordingly; accordingly, it must be denied

III. Restoration of Service Connection

Factual Background

The veteran's DD Form 214 shows that he served from August 
1986 to October 1996 and received a "bad conduct" discharge 
pursuant to a court-martial.  It also reflects that he had 
continuous honorable service from August 1986 to December 22, 
1992 with reenlistment December 23, for the period of service 
terminating with the "bad conduct' discharge.     

The veteran's service medical records prior to December 23, 
1992, include a January 1992 treatment report noting that the 
diagnoses included sinusitis.  They do not note any 
complaints, treatment, or diagnoses related to the left ribs, 
sternum, or deviated septum.

The veteran's service medical records since December 23, 
1992, include a February 1993 operative report showing that 
he underwent nasal septoplasty for a deviated septum.  In 
April 1994, he initially reported that he had right thoracic 
pain after sustaining blunt trauma from a metal volleyball 
net pole.  He also reported a three year history of 
intermittent right, lower anterior rib pain and that the most 
recent flare-up was one month prior while he was playing 
football.  The assessment was most likely intercostal muscle 
pain.  Chest x-rays were normal.  The following day he 
indicated that his right-sided pain was where he believed he 
fractured a rib two years earlier.  Two days later, due to 
the veteran's continued complaints of right-sided upper 
quadrant/rib pain, a bone scan of the thorax was performed.  
Although all of the findings are not entirely legible, the 
scan revealed small intense focus of uptake at sternum (?) 
fracture that was possibly post-traumatic vs. normal variant; 
and focal areas of uptake in right ribs of questionable 
etiology.  Chest x-rays revealed no significant 
abnormalities.  In April 1994, the veteran also reported that 
he thought that he had sinusitis.  A June 1994 record 
indicates that the veteran reported that a bone scan had 
revealed a sternal fracture and fractures of the 12th and 13th 
ribs on the right side.  The examiner's comments indicate 
that the bone scan revealed increased inflammation of the 
sternum and several areas of increased uptake in both ribs.  

In April 1998, the RO received several claims from the 
veteran seeking service connection, including nasal 
septoplasty treated in February 1993; a fractured sternum 
treated in 1992/1993; and fractured left ribs treated in 
1990.

On May 1999 VA general medical examination, the veteran 
reported that he was able to breathe better after the 1992 
nasal septoplasty for correction of a deviated septum, but 
that since then he was having sinus infections once or twice 
a year.  The diagnosis was status post septoplasty with 
residuals of episodic sinusitis.  The veteran also reported 
episodic pain in the area of a sternum and rib fractures, 
sustained playing volleyball in service.  

A July 1999 RO Administrative Decision determined that the 
veteran's service from August 1986 to December 1992 was 
honorable, and that his service from December 1992 to October 
"1999" was also considered honorable service for VA 
benefits purposes.  

A July 1999 rating decision, in part, granted service 
connection for residuals of a fractured sternum and left 
ribs, deviated septum, and sinusitis, rated zero percent.

A June 2002 RO Administrative Decision addressed whether the 
veteran's "Bad Conduct Discharge" for the period of service 
from December 23, 1992 to October 1996 barred him from 
receiving VA benefits, and found that his discharge from the 
military for the period prior to December 23, 1992, was 
considered honorable for VA purposes, and the period of 
service from December 23, 1992, was dishonorable because it 
was pursuant to sentence by a general court martial.  In June 
2004, the veteran was notified that he was not eligible for 
VA benefits based on his service from December 23, 1992.  

A July 2004 rating decision proposed severance of service-
connection for residuals of a fractured sternum and left 
ribs, and for deviated nasal septum and sinusitis as these 
disabilities stemmed from the veteran's dishonorable period 
of service, i.e., on and after December 23, 1992.

A September 2004 rating decision implemented the severance of 
service connection for residuals of a fractured sternum and 
left ribs, and a deviated septum and sinusitis.  

Legal Criteria and Analysis

Once service connection has been granted, it can be severed 
only upon the Secretary' s showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met. 38 C.F.R. § 3.105(d) (2005); see 
also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves 
v. Brown, 6 Vet. App. 166 (1994).  

Under 38 U.S.C.A. § 5303, discharge from service by reason of 
a sentence of a general court-martial shall bar all rights of 
the person under the laws administered by the Secretary based 
upon the period of service from which discharged (unless the 
person was insane at time of commission of the acts for which 
the person was court-martialed.  

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d); see Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  The Court has held that 38 C.F.R. § 
3.105(d) places the same burden of proof on VA when it seeks 
to sever service connection as 38 C.F.R. § 3.105(a) places 
upon a claimant seeking to have an unfavorable previous 
determination overturned.  See Baughman, supra. 

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award. Daniels, 10 Vet. App. 
at 480.

As the veteran was discharged from the period of service 
beginning on December 23, 1992 pursuant to sentence of a 
court-martial, and is neither shown, nor alleged, to have 
been insane during commission of the acts for which court-
martialed (that matter not being before the Board at this 
time), 38 U.S.C.A. § 5303 constitutes an absolute statutory 
bar to any compensation benefits based on service from that 
date.  

With the issuance of the proposed rating decision and notice 
of severance, it appears that VA complied with relevant due 
process considerations with respect to the severance, it is 
not contended otherwise.  See 38 C.F.R. § 3.105(d).

The question before the Board, then, is when the disabilities 
for which service connection was granted arose, i.e., if 
before December 23, 1992, severance cannot be sustained; if 
after, severance is warranted, indeed mandated by the 
statutory bar.  

Service medical records show that the veteran was treated for 
sinusitis, in January 1992, during his honorable period of 
service.  Disregarding that sinusitis continued to be 
manifested during the veteran's dishonorable period of 
service, the record still shows that the disability became 
manifest during honorable service (and has persisted).  
Consequently, the grant of service connection for such 
disability is not shown to have been clearly and unmistakably 
erroneous, and the severance of service connection for 
sinusitis was not proper.

Turning to the remaining disabilities (residuals of a 
deviated septum, and residuals of a fractured sternum and 
left ribs), none was manifested in service prior to December 
23, 1992, and there is no basis for finding that they arose 
during such service.  There is no competent evidence that 
relates them to the qualifying period of service.  

Because there is a statutory bar to grants of service 
connection for these disabilities based on discharge by 
sentence of a court-martial from the period of service when 
they became manifest, the grants of service connection were 
clearly and unmistakably erroneous (as was the administrative 
decision which initially found the service honorable).  
Consequently, severance of service connection for these 
disabilities is mandated under 38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.105(d).  Notably, because service connection for the 
disabilities was not in effect 10 years, and because of the 
character of discharge from the post December 22, 1992 
service, 38 U.S.C.A. § 3.957 does not apply.  It is further 
noteworthy, but rendered moot by this decision, that the RO 
had granted service connection for residuals of fractured 
left ribs.  In the veteran's service medical records (i.e., 
for the dishonorable period of service) all pertinent 
references are right-sided flank pain and/or right rib pain, 
with no mention of injury or complaints involving the left 
ribs.

In light of the foregoing, the severance of service 
connection for residuals of a fractured sternum and left 
ribs, and for deviated nasal septum was proper, and 
restoration of service connection for these disabilities is 
not warranted.

IV. Increased Rating

Factual Background

Prior to service the veteran sustained a left knee injury 
which was surgically treated.  During service he sustained 
injury which required surgical ligament repair.  Postservice 
he sustained further knee injury, requiring further surgical 
intervention.  A July 1999 rating decision granted service 
connection for left knee disability characterized as left 
knee pain status post reconstructive injury, and assigned a 
30 percent rating under Code 5262.  The instant claim seeks 
an increased rating for such disability.  

A May 2002 VA medical notes that the veteran had chronic knee 
pain and was unable to tandem gait due to his knees.  A 
November 2002 record indicates that there was no change in 
the veteran's complaints.  There was edema around the left 
knee with some patellar ligament laxity.  The veteran 
complained of pain with even light palpation anywhere around 
the left knee.  There was no effusion, deformity, or 
inflammation.  

Social Security Administration (SSA) records include an 
August 2003 examination report that shows left knee flexion 
was to 80 degrees and extension was to -20 degrees.  

A February 2004 VA medical record shows that the veteran wore 
a hinged knee brace due to multiple surgeries and left knee 
instability.  A twisting injury several days earlier caused 
severe pain and edema ever since.  He walked with a cane and 
was barely able to bear weight to ambulate.  On examination, 
there was obvious edema and a positive bulge and 
ballottement.  The veteran was able to flex and extend his 
leg but had pain in all directions.  The knee was aspirated 
and 80 cc of pink synovial fluid was removed.  The following 
month, the veteran reported that knee swelling and pain 
returned two days after the February aspiration.  He could 
not bear any weight on the knee.  He was advised to keep the 
knee elevated and rested, and to keep it immobilized until 
the next evaluation.  In May 2004, the veteran continued to 
have left knee pain.  On examination, the left knee was 
tender.  The veteran was given a steroid injection.  A June 
2004 VA treatment record indicates that the veteran 
complained of continued left knee pain and instability.  He 
requested another steroid injection, and indicated that he 
had pain relief for two weeks after the prior injection.

An October 2004 private medical evaluation shows that the 
veteran reported he wore a brace on his left knee almost 
constantly and that without it his knee felt unstable.  He 
reported that he could walk about half of a block, and had 
difficulty squatting and climbing and descending stairs.  He 
also complained of swelling.  He walked with a limp and was 
not able to walk on his tip toes or heels.  He could not jog 
in place or hop on his left leg.  He reported decreased 
reception of sharp point and light touch in the lower left 
extremity.  Left knee flexion was from zero to 100 degrees 
and was limited by complaints of pain.  The left knee was 
swollen and tender to palpation and there was effusion in the 
left patellar.  There was no retropatellar crepitus in the 
left knee with active flexion.  There was no capsular 
instability in the left knee when tested in full extension 
but when tested at 30 degrees of flexion, there was mild 
medial collateral ligamentous instability.  There was mild to 
mildly moderate positive Lockman's test in the left knee.  
The pivot shift flexion rotation drawer and McMurrey's tests 
were negative in the left knee.  

A September 2006 VA orthopedic consultation report notes that 
the veteran reported his left knee pain was so severe that it 
awoke him at night.  He rated the knee pain as 10/10.  He 
took medication for pain.  The examiner observed some 
swelling and tenderness over the medial and lateral aspect of 
the knee.  The knee extended to approximately 10 degrees from 
full extension and flexion was to about 85 degrees.  The 
examiner noted that the veteran over-exaggerated his knee 
pain during the examination and that a good examination could 
not be performed because the knees were very tense.  . 

On September 2006 VA examination of the left knee, the 
veteran complained of constant weakness, stiffness, decreased 
motion, constant swelling, occasional redness and heat, 
constant lack of endurance, locking, and fatigability.  The 
veteran walked with bilateral knee braces, which he refused 
to remove during the examination.  The left knee showed signs 
of effusion and tenderness.  The veteran only allowed light 
touch to the knees and winced with only the slightest 
pressure.  The veteran refused to allow examination of the 
knee.  The examiner indicated that the left knee was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance or incoordination after repetitive use.

September 2006 left knee x-rays from a private hospital 
reveal tricompartment degenerative arthritis and 
postoperative changes.  There was chondral calcinosis 
involving particularly the lateral compartment.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

The words "slight," moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.

It is noteworthy at the outset that the veteran's left knee 
disability encompasses postoperative ligament injury (with 
associated instability) and arthritis (with associated 
limitation of motion).  It is also noteworthy that in rating 
the disability the RO has not excluded consideration of any 
superimposed pathology/impairment due to the documented 
postservice injuries.

The veteran's left knee disability has been rated 30 percent 
under Code 5262 (for malunion of tibia and fibula with marked 
knee disability .  Under this Code, a 30 percent rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability and a 40 percent rating is warranted 
for nonunion of tibia and fibula with loose motion requiring 
a brace.  38 C.F.R. § 4.71a, Code 5262.  While the veteran 
wears braces on both legs, apparently for instability, the 
basis for rating under this Code is unclear, as neither 
malunion nor nonunion of the tibia or fibula is shown.   
Clearly, the higher (40 percent) rating under this Code is 
not warranted.  

The Board must therefore consider whether the veteran's 
disability warrants a higher rating (including combined) 
under other codes governing knee disability ratings.  
Notably, separate evaluations are permitted for limitation of 
extension, limitation of flexion, and instability.  See 
VAOPGCPREC 9-98, VAOPGCPREC 23-97, and VAOPGCPREC 9-2004. 

Under Code 5260, limitation of knee flexion is rated 30 
percent when to 15 degrees; 20 percent when to 30 degrees; 10 
percent when to 45 degrees; and 0 percent when to 60 degrees.  
Under Code 5261, limitation of extension is rated 50 percent 
when to 45 degrees; 40 percent when to 30 degrees; 30 percent 
when to 20 degrees; 20 percent when to 15 degrees; 10 percent 
when to 10 degrees; and 0 percent when to 5 degrees.  38 See 
C.F.R. § 4.71a.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe.  38 C.F.R. § 4.71a.

Rating under Codes 5260 and 5261 for limitation of motion 
results in a 10 percent combined rating because the 
limitation of flexion (85 degrees) shown warrants a 0 percent 
rating, and the limitation of extension shown (10 degrees) 
warrants a 10 percent rating (see September 2006 examination 
report).  (A limitation of extension to 20 degrees noted by a 
Social Security examiner earlier was apparently due to flare-
up, intercurrent acute injury, or miscalculation, as it was 
not replicated by any examiner since.  Significantly such 
limitation would appear to preclude functions reported 
intact.)  

Significantly, while the veteran wears knee braces (on both 
knees), he refuses to remove them on examination, precluding 
a more accurate assessment.  What the objective record does 
show is that instability noted on examinations has not been 
more than moderate in degree.  Consequently, a rating in 
excess of 20 percent under Code 5257 is not warranted.  
Combining these separate ratings for limitation of motion and 
instability results in a combined rating of 30 percent.  See 
38 C.F.R. § 4.25.  Hence, that is the appropriate rating for 
the veteran's left knee disability.  Significantly, the 
September 2006 examiner opined specifically that there was no 
further limitation due to pain, fatigue, weakness, lack of 
endurance, or on use.  Consequently, there is no basis for 
increasing the rating based on DeLuca factors.  As there is 
no evidence of ankylosis in the record, there is no reason to 
consider rating the veteran's disability under Code 5270.  
See 38 C.F.R. § 4.71a.

Based on the objective findings show, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 30 percent for his left knee disability. 
Accordingly, the claim must be denied.


ORDER

Service connection for a psychiatric disorder, to include as 
secondary to service-connected disabilities, is denied.

Restoration of service connection for sinusitis is granted.

Restoration of service connection for residuals of sternum 
and left ribs fractures is denied.

Restoration of service connection for a deviated septum is 
denied.

A rating in excess of 30 percent for left knee disability is 
denied.


REMAND

As the Board's has granted restoration of service connection 
for sinusitis, and the veteran's claim seeking TDIU is 
inextricably intertwined with that matter, the TDIU claim 
must be remanded for the RO's implementation of the Board's 
decision, and reconsideration in light of the restoration of 
service connection for sinusitis grant.  
Accordingly, the case is REMANDED for the following action:

The RO should implement the Board's grant 
of restoration of service connection for 
sinusitis, assigning a rating for the 
disability (with notice to the veteran), 
then re-adjudicate the claim seeking TDIU 
to include consideration that sinusitis 
is service-connected.  If TDIU remains 
denied, the RO should issue an 
appropriate SSOC and give the veteran and 
attorney the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


